Case 3:18-cv-05275-RBL Document 144-17 Filed 06/26/20 Page 1 of 2




                     Exhibit 13

             Filed Under Seal
        Case 3:18-cv-05275-RBL Document 144-17 Filed 06/26/20 Page 2 of 2



                                                                  Page 13

1                                       BATE
2                   Q.      Literally the question is
3              the percentage of High 5 Casino
4              players who have never made a coin
5              purchase?
6                        MR. STIDHAM:          So you are
7               saying nationwide, not just
8               Washington?
9                        MR. LOGAN:        Your scope
10              question is Washington.                   I'm happy
11              to rephrase the question.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
